  Case 20-41227       Doc 21     Filed 06/08/20 Entered 06/08/20 11:22:00             Desc Main
                                   Document     Page 1 of 3


Ammar Dadabhoy
Wong Fleming
State Bar No: 24088812
77 Sugar Creek Center Blvd., Suite 401
Sugar Land, TX 77478
Phone: (281) 340-20704
Fax: (866) 240-0629
Email: adadabhoy@wongfleming.com
ATTORNEY FOR SECURED CREDITOR BMO HARRIS BANK N.A.

                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

 In re: Royal Transport Express, LLC             §                 Case No. 20-41227
                                                 §                   (Chapter 11-)
                                                 §
                                                 §

                 BMO HARRIS BANK N.A.’S NOTICE OF APPEARANCE


       PLEASE TAKE NOTICE, that Ammar Dadabhoy, an attorney of the firm Wong Fleming

hereby enters an appearance on behalf of Secured Creditor BMO Harris Bank N.A. (hereinafter

“BHB”). Please further take notice that all notices sent by the clerk and all other notices and

papers served or required to be served in this case and any cases consolidated herewith, whether

written or oral, by the Court, and any other party in interest should be served as follows:

       Ammar Dadabhoy,
       WONG FLEMING
       77 Sugar Creek Center Boulevard, Suite 401
       Sugar Land, Texas 77478
       Tel: 281-340-2074
       Fax: 866-240-0629
       Email: adadabhoy@wongfleming.com

       PLEASE TAKE FURTHER NOTICE that the foregoing request includes all papers

including without limitation, orders and notices of any applications, motions, petitions,

pleadings, requests, complaints, or demands, replies, and any of the documents brought before




                                                -1-
  Case 20-41227       Doc 21     Filed 06/08/20 Entered 06/08/20 11:22:00            Desc Main
                                   Document     Page 2 of 3



this Court with respect to these proceedings, whether formal or informal, whether written or oral,

and whether transmitted by mail, hand delivery, telephone, facsimile, telex, or otherwise.

                                              Respectfully submitted,


Dated: June 8, 2020

                                              WONG FLEMING

                                              By: _/s/ Ammar Dadabhoy/s/
                                                   Tariq A. Zafar
                                                   Texas Bar No. 24038048
                                                   Email: tzafar@wongfleming.com
                                                   Ammar Dadabhoy
                                                   Texas Bar No. 24088812
                                                   Email: adadabhoy@wongfleming.com
                                                   77 Sugar Creek Center Blvd., Suite 401
                                                   Sugar Land, Texas 77478
                                                   Tel. (281) 340-2074
                                                   Fax. (866) 240-0629
                                                   Attorneys for Secured Creditor
                                                   BMO Harris Bank N.A.

                                 CERTIFICATE OF SERVICE

I hereby certify that on June 8, 2020, a true and correct copy of the foregoing document will be
electronically mailed to the parties that are registered or otherwise entitled to receive electronic
notices in this case pursuant to the Electronic Filing Procedures in this District. Additionally, on
May 13, 2020, a true and correct copy of the foregoing document will be sent to the parties listed
below via email pursuant to the Court’s ECF Filing system.

Eric A. Liepins                                      via email: Eric@ealpc.com

Marcus Salitore                                      via email: marc.f.salitore@usdoj.gov

Henry Thomas MORAN (SBRA V)
HTM Trustee Services LLC                             via E-filing
521 W. Wilshire blvd
Ste 200
Oklahoma City, OK 73116
405-820-0852


All other parties requesting notice via ECF




                                               -2-
Case 20-41227   Doc 21   Filed 06/08/20 Entered 06/08/20 11:22:00   Desc Main
                           Document     Page 3 of 3




                                   /s/ Ammar Dadabhoy
                                     Ammar Dadabhoy




                                    -3-
